              Case 1:18-cr-00098-ELH Document 54 Filed 04/21/20 Page 1 of 1


                                                         U.S. Department of Justice
                                                         United States Attorney
                                                         District of Maryland

Paul E. Budlow                                           Suite 400                       DIRECT: 410-209-4917
Assistant United States Attorney                         36 S. Charles Street              MAIN: 410-209-4800
Paul.Budlow@usdoj.gov                                    Baltimore, MD 21201-3119           FAX: 410-962-3091


                                                         April 21, 2020


Honorable Ellen L. Hollander
United States District Judge
District of Maryland
101 W. Lombard St.
Baltimore, MD 21201

           Re:        United States v. Fernando Cristancho,
                      No. ELH-18-098

Dear Judge Hollander:

        I write on behalf of the parties in the above-referenced matter to provide a status report. The
parties continue to be in discussions regarding resolution of this matter short of trial, and the parties
thus request respectfully that the Court set a deadline of June 19, 2020 for the parties to provide the
Court with a further status report.

        The parties have conferred and respectfully request that the Court set a further status
report deadline of June 19, 2020. Such a status report deadline will provide the parties necessary
time to evaluate the case and to continue to explore whether a resolution short of trial may be
reached; it likewise takes into account the delays and complications attendant with the ongoing
COVID-19 pandemic.


                                                  Very truly yours,

                                                  Robert K. Hur
                                                  United States Attorney


                                               By: __________________________
                                                  Paul E. Budlow
                                                  Assistant United States Attorney


Cc:        Joseph Murtha, Esquire (by ECF)
